Exhibit 99.1 Physicians Formula Appoints Padraic Spence to the Company's Board AZUSA, Calif., April 24, 2009 Physicians Formula Holdings, Inc. (NASDAQ: FACE) ("Physicians Formula" or the "Company") today announced that it has appointed PadraicSpence, to join the Company's Board of Directors effective April 24, 2009. Mr. Spence will be replacing Sonya Brown who is resigning as a director, effective April 24, 2009, to devote more time to her other business activities.Mr. Spencehas been appointed to the Company’s Audit, Compensation, Nominating and Corporate Governance Committees. Mr.
